Citation Nr: 1418622	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-46 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service ionizing radiation.

2.  Entitlement to service connection for vision loss, to include as due to in-service ionizing radiation.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to in-service ionizing radiation.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to in-service ionizing radiation.

5.  Entitlement to service connection for tooth loss, to include as due to in-service ionizing radiation, for compensation purposes only.

6.  Entitlement to service connection for a skin disorder, to include as due to in-service ionizing radiation.
7.  Entitlement to service connection for loss of equilibrium, to include as due to in-service ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2009.  The RO issued a Statement of the Case (SOC) in November 2010.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran asserts that the disorders on appeal are due to his in-service ionizing radiation exposure.  In this regard, the Veteran has not been provided with a proper notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on exposure to ionizing radiation.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Second, a review of the Veteran's service treatment records (STRs) in the claims file reveals only two documents - the Veteran's entry military examination and a urine sample - despite the Veteran being in the active military service for three years.  There is no exit examination of record.  This suggests to the Board that the record may be missing STRs; however, a Formal Finding of the Unavailability of Records is not in the claims file.  Thus, the Board finds that another attempt to obtain the Veteran's STRs, along with an attempt to obtain his personnel records, must be made upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Portland, Oregon, are dated from October 2010.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  

Finally, a remand is required in order to afford the Veteran VA examinations and medical opinions to determine the nature and etiology of the disorders currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has current diagnoses of diabetes mellitus, skin lesion, dizziness/light-headed, and peripheral vascular disorder, as shown in his recent VAMC treatment records.  The Veteran also competently asserts that he has loss of teeth and loss of vision.  The Veteran argues that he was a crane operator in service and responsible for dumping radioactive materials.  His military occupational specialty confirms that he was a crane operator.  Additionally, in the November 2010 SOC, the AOJ conceded the Veteran's in-service ionizing radiation exposure.  In the February 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Veteran's appeals be remanded for VA examinations to be scheduled.  To date, the Veteran has not been afforded VA examinations and opinions for the claims on appeal.  Thus, based on the aforementioned evidence, the Board finds that a remand is required in order to afford the Veteran VA examinations and medical opinions to determine the nature and etiology of the disorders currently on appeal.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his claims, to include information regarding establishing service connection based on in-service radiation exposure.

2.  Request all STRs and personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain all pertinent VA outpatient treatment records from the Portland, Oregon, VAMC, dated since October 2010 that have not been secured for inclusion in the record.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the above records, schedule the Veteran for a VA neurological examination to determine the etiology of his currently diagnosed peripheral vascular disorder.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  
The VA examiner is requested to specifically address whether it is at least as likely as not that the Veteran's current peripheral vascular disorder had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service radiation exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed diabetes mellitus.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address whether it is at least as likely as not that the Veteran's current diabetes mellitus had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service radiation exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After obtaining the above records, schedule the Veteran for a VA eye examination to determine the nature and etiology of his claimed loss of vision.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a current eye disorder?

b)  If so, is it at least as likely as not that the current diagnosis had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service radiation exposure?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After obtaining the above records, schedule the Veteran for a VA dental examination to determine the nature and etiology of his claimed loss of teeth.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following a physical examination of the Veteran, the dental examiner should answer the following questions:

a) Identify any current dental disorders, to include any tooth loss.

b) For each identified disorder, determine whether it is at least as likely as not that any identified disorder is related to trauma during the Veteran's active military service.  

c) If tooth loss is found, the examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible?
a. If yes, is it at least as likely as not that this bone loss caused the tooth loss?
b. If yes, is it at least as likely as not that this bone loss was caused by trauma or disease? 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

8.  After obtaining the above records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed loss of equilibrium.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address the following:

a)  Does the Veteran have a diagnosis related to his complaints of loss of equilibrium?

b)  If so, is it at least as likely as not that the current diagnosis had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service radiation exposure?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  After obtaining the above records, schedule the Veteran for a VA skin examination to determine the etiology of his currently diagnosed skin lesion.  The entire claims file (i.e., both the paper claims file and the paperless claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to specifically address whether it is at least as likely as not that the Veteran's currently diagnosed skin lesion had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service radiation exposure?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

10.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



